Citation Nr: 1809108	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include psoriasis.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 24, 2016.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran presented sworn testimony during a Travel Board hearing at the RO which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2016, the Board, in pertinent part, remanded the claims for additional development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In correspondence dated December 16, 2017, the Veteran's agent representative notified VA that he was withdrawing as the Veteran's representative.  This correspondence indicates that a copy of the letter was being sent to the Veteran.  This appeal was originally certified on appeal to the Board in September 2013 and, following remand in November 2016, was returned to the Board in November 2017.  The provisions of 38 C.F.R. § 20.608 pertain to withdrawal of services by a representative.  As pertinent therein, once a case has been certified to the Board, a representative may not withdraw unless good cause is shown on motion.  Here, the representative has not filed a motion or demonstrated good cause for withdrawing in this case.  Accordingly, the Board has continued to recognize the agent as the Veteran's representative..

The issue of entitlement to a TDIU prior to June 24, 2016, is addressed in the remand portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a skin condition, to include psoriasis, that is attributable to his military service.  

2.  Symptoms of a low back disability were not chronic in service and have not been continuous since service separation. 

3.  A current low back disorder is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition, to include psoriasis, are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in August 2017. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Skin condition

A.  Factual Background 

On a February 1987 Report of Medical examination for enlistment, head, face, neck and scalp, and skin, lymphatics were normal.  

On a February 1987 Report of Medical History for enlistment, the Veteran denied any skin disease.  

On a February 2006 VA Problems List record, Dr. S.C. diagnosed contact dermatitis and other eczema, unspecified cause.  

On a March 2006 VA Dermatology Outpatient Consultation note, the Veteran reported a history of a rash on his scalp since 1992.  The Veteran indicated scaling intermittently that then becomes confluent and recalcitrant.  Dr. J.B. diagnosed seborrheic dermatitis, unspecified.  

On an August 2006 VA Dermatology Outpatient treatment note, the Veteran reported for a follow-up visit for sebopsoriasis of the scalp.  The Veteran was prescribed a coal tar shampoo to be used for irritation of the scalp as necessary.  

On an October 2010 statement in support of claim, the Veteran reported that he has been treated for a skin condition, psoriasis, since 2006 and it has been ongoing.  

On a December 2011 notice of disagreement, the Veteran stated that in 1992 he reported what he thought was a dry, reddish, patch on his head to medical staff at Fort Riley, KS.  The Veteran noted that he was told that it was probably a dry scalp and that he was told to wash his hair with black tar shampoo.  The Veteran indicated that his dry skin increased throughout the years and eventually it appeared on his face and lower extremities.  The Veteran reported that in March 2006, he was diagnosed with psoriasis and that this condition had adversely affected his relationship with his wife and family.  

On an April 2012 VA Dermatology Outpatient Note, the examiner diagnosed the Veteran with sebospsoriasis, though he could not rule out psoriasis, discoid lupous, and cutaneous sarcoid. 

On an April 2012 VA Dermatology Outpatient Note, the examiner noted scalp dermatitis.  The examiner assessed the Veteran with scalp dermatitis and a history of psoriasis, discoid lupus, nummular eczema, and lichen planus.  

On an April 2013 VA Form 9, the Veteran stated that he reported a scaly scalp to medical personnel and he was given a medication shampoo and it never went away.   
On a March 2014 VA Dermatology Outpatient Note, the examiner reported a history of scalp dermatitis and suspected cutaneous lupus.  

At a May 2013 VA Dermatology Clinic Note, the Veteran's scalp was biopsied for help in diagnosis of chronic dermatitis.  The Veteran reported that his scalp dermatitis started during Desert Storm in 1991.  The Veteran noted that he thought it was dandruff and that he tried coal tar shampoo.  

On a July 2014 VA Dermatology Outpatient Note, the Veteran presented for a follow-up visit for his scalp dermatitis.  The examiner assessed persistent dermatitis, psoriasiform process vs. cutaneous lupus vs. eczematous dermatitis.  The examiner noted that the Veteran's skin condition did not clinically look like seborrheic dermatitis and that by morphology it fits much more with cutaneous lupus than with any other diagnosis.  

On a July 2014 VA Dermatology Outpatient Addendum, the examiner assessed long standing persistent dermatitis on the Veteran's scalp, face, back, and leg with worsening over the past few years.  

At a March 2016 Board hearing, the Veteran stated that he did not have a skin problem prior to service.  The Veteran reported that he went to the National Training Center and after he returned his skin was dry and he started noticing patches on his head.  The Veteran indicated that he went to a medic and was told that it was a problem with dandruff and he got a special shampoo.  The Veteran noted that the skin disorder kept coming back and in different places such as his back, legs, elbows, wrists, and fingers.  

At an August 2017 VA Skin examination, the examiner diagnosed psoriasis.  The examiner opined that the Veteran's skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no documentation of a rash or dermatitis or psoriasis during the Veteran's military service and that psoriasis was confirmed by biopsy in 2013. 

B.  Analysis 

The Veteran asserts that his skin condition, to include psoriasis, began in service, with a dry, reddish, patch on his head.  The Veteran indicated that his dry skin increased throughout the years and eventually it appeared on his face and lower extremities.  

There is evidence of a current disability affecting his skin, namely psoriasis.  An August 2017 VA examination report shows a diagnosis of psoriasis.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current, chronic skin disability first manifested a number of years after service separation and is not related to an injury or event in active service.

The Veteran contends that he has had a skin disability since active service.  In this case, the Veteran's assertion that he had a skin condition since service is inconsistent with his service treatment records that are silent for any complaint of, treatment for, or diagnosis of a skin condition.  In this regard, the Veteran sought treatment for other ailments before his October 1992 separation, including a sprained ankle, sore throat, and diarrhea, but not a skin condition.  Consequently, the Board credits the medical history shown by the in-service reports (i.e. no chronic skin disability manifested during service and no chronic skin pathology continuing since service).  
Moreover, there is no post-service evidence of a skin disability until 2006, about fourteen years after service, at which time the Veteran was diagnosed with contact dermatitis and other eczema, unspecified cause.  While the Veteran is competent to discuss inservice skin problems/symptoms, and skin problems/symptoms since service, he is not competent to ascribe any symptoms to a particular disorder.  

Regarding any medical nexus, the August 2017 VA examiner diagnosed the Veteran with psoriasis but did not link the condition to service.  Also, the August 2017 VA examiner specifically opined that the Veteran's skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, indicating that there was no documentation of a rash or dermatitis or psoriasis during the Veteran's military service and that psoriasis was confirmed by biopsy in 2013. 

The Board finds the August 2017 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based his opinions on an accurate chronology of the Veteran's skin pathology (i.e. that shown by the medical evidence).  Moreover, to the extent that the Veteran is alleging that his current skin disability is related to service, other than as a result of continuity of symptomatology, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of skin disability, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current skin disability is of service onset or otherwise related to service. 

In sum, there was no chronic skin disability shown in-service or until many years after service and the weight of the credible evidence is against a finding of a relationship between the current skin disability and military service.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a skin condition, to include psoriasis, is denied.

IV.  Low Back Disorder

A.  Factual Background 

On a February 1987 Report of Medical examination for enlistment, spine and other musculoskeletal were normal.  

On a February 1987 Report of Medical History for enlistment, the Veteran denied any recurrent back pain. 

On a February 1990 service treatment record, the Veteran complained of low back spasms.  The examiner noted low back paravertebral muscle sore and some spasm felt at L3-5.  The Veteran was told to follow-up with sick call.  The Veteran was off boarded for a week.   

On a December 2011 notice of disagreement, the Veteran stated that his back condition caused him to be unable to sit or stand for long periods of time.  The Veteran indicated that he used a hot pad two to three times a month, to ease the tightening in his lower back.  The Veteran noted that there were periods of time when he could not stand up straight or even get out of bed without his wife's help.  The Veteran indicated that, he injured his back in 1989 when he was at Camp Zama, Japan, on a joint military exercise.  He reported that he slipped and fell on his back on a snow covered sidewalk.  

On an April 2011 VA General Medicine examination, the Veteran reported that he injured his back in service when he fell on the side walk in Japan in 1988.  The Veteran indicated that he experienced stiffness, spasms, and decreased motion.  Lumbar spine x-ray was reported by the physical examiner to reveal mild inferior endplate osteophytosis at L4.  The examiner reported that there is no diagnosis of a back condition because there is no pathology to render a diagnosis.  The examiner indicated that there was no evidence of a back condition.  

On an April 2013 VA Form 9, the Veteran reported that he was in Japan on maneuver and that he fell on the sidewalk and hurt his back.  The Veteran indicated that he was out of work for a week.  

At a March 2016 Board hearing, the Veteran testified that he did not suffer from any back conditions prior to service.  He reported that while he was at Camp Zama, Japan, he went to the wash house and when he was leaving the wash house, he slipped and fell on his back on the snowy sidewalk.  The Veteran indicated that the post emergency doctor gave him some strong pills.  He noted that he was out for a couple of days and that he has had back problems since then.  He reported that if he sits for too long his back will start to bother him and that his back will just go out on him.  The Veteran indicated that there was a time that his back completely went out and that he used massage therapy and a hot pad for his back.  He noted that he first sought treatment in 2003.  

B.  Analysis

The Veteran asserts that he has a low back disorder as a result of an in-service injury.  Specifically, the Veteran indicates that he slipped and fell on his back on a snowy sidewalk in Camp Zama, Japan.  

As discussed above, one required element for establishing service connection is the presence of a current disability.  In this appeal, the evidence weighs against a finding that the Veteran has a current low back disability, and therefore, service connection is not warranted.  See 38 C.F.R. § 3.303.

A review of the service treatment records indicates that the Veteran complained of low back spasms in February 1990.  The examiner noted low back paravertebral muscle sore and some spasm felt at L3-5.  The Veteran was told to follow-up with sick call.  The Veteran was off boarded for a week.  There are no other treatment records for a low back disability in service.  After discharge from service, post service treatment records are silent for any complaints or treatment for a low back disorder.  Therefore, the Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a low back disability either during active service or continuously since service separation.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In the current appeal, the Board acknowledges that the medical evidence and the Veteran's statements establish that he complains of a low back disorder.  However, there is no evidence to show that he has been assigned a diagnosis of a specific disorder to account for the symptoms.  In the absence of evidence showing a back disorder, there is not a disability shown for which service connection may be granted.  Without evidence of demonstration of a current disability, the Board need not address the other elements of service connection. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disorder must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin condition, to include psoriasis, is denied.

Entitlement to service connection for a low back disorder is denied.  


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to June 24, 2016, the Veteran was service connected for one service-connected disability, PTSD.  The rating for that disability was 50 percent.  Thus, he failed to meet the schedular criteria for TDIU, as the single service-connected disability was not rated at 60 percent or more.  

When a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for extraschedular consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b).

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  

The Veteran's statements as well as the evidence of record raise a question as to whether his claim for TDIU prior to June 24, 2016, should be referred for extraschedular evaluation under 38 C.F.R. § 4.16(b).  The record includes a September 2009 VA Mental Health treatment record, where the Veteran reported problems with depression including depressed mood, sleep problems, and ongoing problems with anger and stress management.  He stated these problems interfered with relationships and work.  

The record also includes an August 2011 VA Mental Health examination, where the Veteran stated he lost many jobs as he was fired due to his anger and that he was currently not working but was being treated at the VA.  

The Board finds plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation because of service-connected disability.  Accordingly, the Board finds that the criteria for referral of the claim for extraschedular consideration of a TDIU rating have been met.  Consequently, the Board will remand the case for the AOJ to refer the matter to the Director of Compensation Service for consideration of assignment of an extraschedular TDIU rating. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the case to the Director, Compensation Service, for an extraschedular determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability prior to June 24, 2016, in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

2.  The AOJ should then readjudicate the issue of entitlement to a TDIU, prior to June 24, 2016. 

3.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.  Thereafter, if appropriate, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this appeal as a result of this action.

This case must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


